          Case 2:19-cv-01736-WB Document 28 Filed 04/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RICHARD WHITE,                                              CIVIL ACTION
                        Plaintiff,

                v.

 PUROLITE CORPORATION,                                       NO. 19-1736
               Defendants.

                                            ORDER

       AND NOW, this 15th day of April, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 23), Plaintiff’s Response thereto (ECF 24), and Defendant’s Reply

(ECF 26), IT IS ORDERED that Defendant’s motion is GRANTED IN PART and DENIED

IN PART.

       Defendant’s motion is GRANTED as to Plaintiff’s Title VII (Count II) and Section 1981

(Count I) discrimination and hostile work environment claims, as to Plaintiff’s FMLA

intereference and retaliation claims (Count III), and as to Plaintiff’s ADA discrimination and

retaliation claims (Count IV). Defendant’s motion is DENIED as to Plaintiff’s Title VII (Count

II) and Section 1981 (Count I) retaliation claims.



                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
